                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DEMETRIOUS WELLS,                       :

      Plaintiff                         :
                                             CIVIL ACTION NO. 3:16-0842
             v.                         :
                                                   (JUDGE MANNION)
JOHN WETZEL, et al.,                    :

      Defendants                        :

                               MEMORANDUM

I. Background

      Plaintiff, an inmate confined in the State Correctional Institution,

Huntingdon, (“SCI-Huntingdon”) Pennsylvania, filed this civil rights action

pursuant to 42 U.S.C. §1983. (Doc. 1). On April 21, 2017, Plaintiff filed an

amended complaint. (Doc. 20). Plaintiff names as Defendants John Wetzel,

Department of Corrections Secretary and the following SCI-Huntingdon

employees: Superintendent Tabb Bickell; Deputy Superintendent of Facility

Management J. Eckard; Deputy Superintendent of Centralized Services M.C.

Garman; Unit Manager B. Hollibaugh; and Captain John Doe. Id.

      Currently pending before the Court is Defendants’ motion to dismiss

Plaintiff’s complaint for failure to state a claim. (Doc. 31). The motion is fully

briefed and for the reasons that follow, Defendants’ motion to dismiss will be

DENIED.
II. Allegations in the Amended Complaint

      Plaintiff alleges he was assigned to the Restricted Housing Unit (RHU)

at SCI Huntingdon on June 18, 2009, because he had a pending capital case.

(Doc. 20, amended complaint). Plaintiff states that he met with Defendants

Eckard, Garman, and/or Hollibaugh who were members of the Program

Review Committee (PRC) but they continually denied his release from the

RHU because of his pending capital case. Id. Plaintiff was released into

general population on October 15, 2014, when the death penalty was

removed from his criminal case. Id. Plaintiff alleges his confinement in the

RHU from June 2009 through October 2014 violated his rights under the

Eighth and Fourteenth Amendments. Id. For relief, Plaintiff seeks

compensatory and punitive damages, as well as declaratory relief “declar[ing]

unconstitutional and unlawful defendants’ actions in depriving plaintiff of his

rights to be free from cruel and unusual punishment when forcing plaintiff to

Administrative Custody from June 2009 through October 2014 without a

compelling justification and/or factual supporting evidence to sustain plaintiff’s

confinement.” Id.




                                        2
III. Motion to Dismiss

      Fed.R.Civ.P. 12(b)(6) authorizes dismissal of a complaint for “failure to

state a claim upon which relief can be granted.” Under Rule 12(b)(6), we must

“accept all factual allegations as true, construe the complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v.

County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008)). While a complaint

need only contain “a short and plain statement of the claim,” Fed.R.Civ.P.

8(a)(2), and detailed factual allegations are not required, Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007), a complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” Id. at 570. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft

v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at 556). “[L]abels

and conclusions” are not enough, Twombly, 550 U.S. at 555, and a court “is

not bound to accept as true a legal conclusion couched as a factual

allegation.” Id. (quoted case omitted). Thus, “a judicial conspiracy claim must

include at least a discernible factual basis to survive a Rule 12(b)(6)



                                       3
dismissal.” Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180,

184 (3d Cir. 2009) (per curiam).

      In resolving the motion to dismiss, we thus “conduct a two-part

analysis.” Fowler, supra, 578 F.3d at 210. First, we separate the factual

elements from the legal elements and disregard the legal conclusions. Id. at

210-11. Second, we “determine whether the facts alleged in the complaint are

sufficient to show that the plaintiff has a “plausible claim for relief”. Id. at 211

(quoted case omitted).



IV. Discussion

      Plaintiff alleges that his placement in the RHU from June 2009 through

October 2014 violated his Constitutional right to be free from cruel and

unusual punishment and denied him of the minimum civilized measure of life’s

necessities.

      Defendants argue that Plaintiff’s placement in the RHU was justified

pursuant to DC-ADM 802, the Administrative Custody Policy for the

Pennsylvania Department of Corrections. The policy provides that an inmate

who has “a detainer for a pending capital case, for which the prosecution is

seeking the death penalty” is to be housed in Administrative Custody and



                                         4
placed in a Level 5 Security Housing Unit. (See Doc. 31-2 at 2, DC-ADM 802

Policy). Defendants contend that Plaintiff does not dispute that he met this

criterion throughout the time he was housed in the RHU, and that he

acknowledged in his original complaint that he was released into general

population once the death sentence was removed from his case. (See Doc.

31 at 32).

      However, in his brief in opposition, Plaintiff submits two separate

Inmate’s Request to Staff Member requests, dated September 5, 2016 and

September 7, 2016, in which Plaintiff inquires from two different staff

members if there is a detainer “placed on [him] for whatever reason”, or “if any

detainer(s) was placed on [him] by Philadelphia County from June 2009 to

January 2014.” (Doc. 42 at 29, 31). Both Corrections employees respond to

Plaintiff that there is no detainer(s) in his record. Id.

      Plaintiff’s submissions create a sustainable question of fact as to

whether Plaintiff’s placement in the RHU pursuant to DC-ADM 802 was

appropriate in the first instance. Such question of fact prevents this Court from

moving forward, at this stage in the proceedings, to properly address

Plaintiff’s Eighth and Fourteenth Amendment claims. Accordingly Defendants’

motion to dismiss is denied.



                                         5
V.           Conclusion

             For the reasons stated above, Defendants’ motion to dismiss Plaintiff’s

amended complaint for failure to state an Eighth and Fourteenth Amendment

claim will be denied. An appropriate order shall issue.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Date: March 28, 2019
16-0842-01




                                            6
